Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
3.	Applicant’s arguments in light of claim amendment, see Remarks, filed 12/17/21, with respect to Non-Final Rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
	Note: A phone call was made to attorney’s office to propose claim amendment with regards to claims 4 and 6 but no response was received. 
Claim Status
4.	Claims 2-8, 10-22 are are pending in the application. Claims 1 and 9 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2013/0063172) in view of Okamuro (US 2005/0150194). (“Hsu”).
7.	Regarding claim 4, Hsu teaches An apparatus [Figures 1A-1B, an apparatus is shown] comprising: a block configured to connect mechanically to a circuit board [Figure 1A, a block 116 is connected to a circuit board 114 is shown], the circuit board comprising a first conductive path running to a first electrical contact on the circuit board and a second conductive path running to a second electrical contact on the circuit 5board, the first electrical contact and the second electrical contact being arranged in an area of the circuit board [Figure 1A, a first conductive path running to a first electrical contact on the circuit board and a second conductive path running to a second electrical contact is shown, see figure below], the block comprising a component having a surface that is configured to cover at least part of the area [Figure 1A, a component 151 is shown below]; and a conductive layer attached to at least part of the surface, the conductive layer for creating a short circuit between the first electrical contact and the second electrical 10contact following connection of the block to the circuit board [Figure 1A, a conductive layer/pad 151 is shown for creating a short circuit, see P(0017)].
Hsu does not explicitly teach wherein the block comprise aluminum.
However, Okamuro teaches wherein the block comprise aluminum [P(0045), load board block is made of aluminum material].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hsu with Okamuro. Doing so would allow Hsu to comprise a aluminum load board block which provides protective feature to the structure.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2013/0063172) in view of Lee (US 2015/0144915). 
10.	Regarding claim 6, Hsu teaches An apparatus [Figures 1A-1B, an apparatus is shown] comprising: a block configured to connect mechanically to a circuit board [Figure 1A, a block 116 is connected to a circuit board 114 is shown], the circuit board comprising a first conductive path running to a first electrical contact on the circuit board and a second conductive path running to a second electrical contact on the circuit 5board, the first electrical contact and the second electrical contact being arranged in an area of the circuit board [Figure 1A, a first conductive path running to a first electrical contact on the circuit board and a second conductive path running to a second electrical contact is shown, see figure below], the block comprising a component having a surface that is configured to cover at least part of the area [Figure 1A, a component 151 is shown below]; and a conductive layer attached to at least part of the surface, the conductive layer for creating a short circuit between the first electrical contact and the second electrical 10contact following connection of the block to the circuit board [Figure 1A, a conductive layer/pad 151 is shown for creating a short circuit, see P(0017)].
Hsu does not explicitly teach wherein the conductive layer comprises copper.
However, Lee teaches wherein the conductive layer comprises copper [P(0049), claim 5 teaches a copper conductive layer/pad].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hsu with Lee. Doing so would allow Hsu to comprise a copper conductive pad which would help improve measurement and hence help improve testing.
9.	Regarding claim 5, Hsu teaches wherein the block comprises multiple layers of three-dimensional-printed material [Figure 1A, see block 116].
Figure 1A, the first electrical contact and the second electrical contact are shown].


    PNG
    media_image1.png
    518
    541
    media_image1.png
    Greyscale

Allowable Subject Matter
12.	Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claims 3 and 8 states:

8. (Currently Amended) The apparatus of claim 6, wherein the block has multiple legs to implement mechanical connections to the circuit board, the component being arranged among the multiple legs.

Allowable Subject Matter
14.	Claims 2, 10-22 are allowed.
15.	The following is an examiner’s statement of reasons for allowance: 
16.	Regarding claim 2, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “tape to attach the conductive layer to the at least part of the surface, the tape being electrically insulating” in combination with other limitations of the claim.
17.	Regarding claim 10, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the circuit board is connected directly to the test instrument” in combination with other limitations of the claim.
18.	Regarding claim 11, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the circuit board is connected to the test instrument via one or more intermediary structures located between the circuit board and the test instrument” in combination with other limitations of the claim.
19.	Claims 14-20 are also allowed as they further limit claim 11.

21.	Claims 21-22 are also allowed as they further limit claim 12.
22.	Regarding claim 13, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the circuit board comprises a probe card to contact devices under test physically and electrically” in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEEL D SHAH/Primary Examiner, Art Unit 2868